Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Toyohiko Konno on 10/08/20, and 01/21/21.
The application has been amended as follows: 

Claim 1: A method for producing a rare-earth magnet,
in a process of applying a slurry obtained by dispersing a powder containing at least one selected from an oxide, a fluoride, an oxyfluoride, a hydroxide or a hydride of R2 (R2 is at least one element 1-Fe-B composition (R1 is at least one element 2 to be absorbed into the sintered magnet body and thereby to produce a rare-earth permanent magnet,
the method comprising:
holding a plurality of the sintered magnet bodies by a rotatable jig;

drawing the slurry-coated sintered magnet bodies up from the slurry;
rotating the sintered magnet bodies together with the jig to remove surplus slurry on the surface of each of the sintered magnet bodies by a centrifugal force, wherein the sintered magnet bodies are disposed around a rotational axis of the jig and are inclined such that no part of any of outer surfaces constituting shapes of the sintered magnet bodies is orthogonal to the direction of the centrifugal force acting on each of the sintered magnet bodies; and
drying the slurry-coated sintered magnet bodies to coat the surfaces of the sintered magnet bodies with the powder, wherein
each of the sintered magnet bodies has a shape selected from a group consisting of a tetragonal plate shape, a tetragonal block shape, and a semicircular shape.
Claims 8-15 have been cancelled.
Allowable Subject Matter
Claims 1-7 are allowed. The following is an examiner’s statement of reasons for allowance: Applicant's arguments, see Pre Appeal request, filed 09/08/20, with respect to 103 rejection of claim 1 have been fully considered and are persuasive. The 103 rejection of claim 1 has been withdrawn. Nishida is for coating complicated and concave shape articles and can nor fairly combine with Yoshimura to coat on block shape (or simple shape) magnets.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712